Title: To John Adams from Henry Laurens, 12 November 1782
From: Laurens, Henry
To: Adams, John


Dear Sir,
London 12th November 1782.

An untoward Circumstance had hurried me from Bath, where I had been about a Month in the progress of health; I was waiting the Determination of this Court, whether I might, upon terms consistent with my honor, return & continue in the same pursuit during the Winter Months, or be obliged at all hazards to withdraw immediately from the Kingdom. In this dilemma, I had this afternoon the honor of recieving your letter of the 6th. Instant, accompanied by an Act of Congress of the 17th. of September.
My Country enjoins & condescends to desire, I must therefore, also at all hazards to myself obey & comply. Diffident as I am of my own Abilities, I shall as speedily as possible proceed & join my Colleagues.
For the rest, the Wound is deep, but I apply to myself the consolation which I administered to the Father, of the Brave Colonel Parker. “Thank God I had a Son who dared to die in defence of his Country.”
My Dear freind / Adieu.
Henry Laurens.

